Citation Nr: 1454908	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  05-16 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for an acquired right eye disorder to include blurred vision and double vision.  

4.  Entitlement to service connection for an acquired left eye disorder to include blurred vision and double vision. 

5.  Entitlement to service connection for a sinus disorder.  

6.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's chronic headaches and left facial trauma residuals.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1976 to March 1980.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Waco, Texas, Regional Office (RO) which increased the disability evaluation for the Veteran's left knee disability from noncompensable to 10 percent disabling and effectuated the award as of November 21, 2003.  In November 2004, the RO increased the evaluation for the Veteran's chronic headaches and left facial trauma residuals from noncompensable to 30 percent and effectuated the award as of July 28, 2004.  In June 2007, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a sinus disorder.  In March 2009, the RO denied service connection for PTSD, depression, mood swings, stress, sleep apnea, hypertension, and bilateral loss of vision.  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In September 2011, the Board reopened the Veteran's claim of entitlement to service connection for a sinus disorder and remanded that issue and the remaining issues to the RO for additional action.  

In September 2012, the Appeals Management Center (AMC) granted a separate 10 percent evaluation for the Veteran's left knee disorder under the provisions of 38 C.F.R. § 4.71a , Diagnostic Code 5257 and effectuated the award as of November 21, 2011.  In March 2013, the Board denied increased evaluations for the Veteran's left knee disabilities and remanded the issues of service connection for an acquired psychiatric disorder, sleep apnea, hypertension, a sinus disorder, an acquired right eye disorder, and an acquired left eye disorder and an increased evaluation for his chronic headache disorder to the RO for additional action.  

In November 2013, the AMC granted service connection for major depressive disorder; assigned a 10 percent evaluation for that disability; and effectuated the award as of January 17, 2008.  In February 2014, the Board requested opinions from Veterans Health Administration (VHA) medical experts in somnology and cardiology.  In April 2014, the requested VHA opinions were incorporated into the record.  In June 2014, the Board determined that the VHA opinions were insufficient and requested that the VHA opinions be clarified.  In August 2014, amended VHA opinions incorporated into the record.  In August 2014, the Veteran was provided with a copy of the VHA opinions and the addenda thereto.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The issues of service connection for hypertension, an acquired right eye disorder, an acquired left eye disorder, and a sinus disorder and an increased evaluation for the Veteran's chronic headaches and left facial trauma residuals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  Service connection is currently in effect for chronic headaches and left facial 

trauma residuals, left knee impairment, left knee instability, and major depressive disorder.  

2.  Obstructive sleep apnea has been shown to have increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for obstructive sleep apnea.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  


II.  Service Connection

The Veteran advances that service connection for sleep apnea is warranted as the claimed disorder was incurred secondary to either his in-service head trauma and/or claimed in-service chemical exposure and/or is related to his service-connected disabilities and the medications prescribed for those disorders.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for chronic headaches and left facial trauma residuals, left knee impairment, left knee instability, and major depressive disorder. 

The Veteran's complete service treatment records are not of record.  The service documentation of record makes no reference to symptoms, findings, diagnosis, or treatment of sleep apnea.  

A November 2012 VA sleep study diagnosed the Veteran with obstructive sleep apnea.  

An August 2013 VA sleep examination states "none of this Veteran's SC conditions (including medications) are recognized risk factors for the development (or aggravation) of sleep apnea;" "nor is the claimed chemical exposure to ethylene a recognized risk factor for the development (or aggravation) of sleep apnea;" and "his obesity is the most likely etiology of his sleep apnea."  

A November 2013 VA opinion identifies and discusses the comorbidity between depression and obstructive sleep apnea.  

The August 2014 addendum to the June 2014 VHA somnology opinion states that, "[b]ased on my review of the available data and medical records, it is likely as not (i.e., probability of 50% or more) that the Veteran's [obstructive sleep apnea] increased in severity beyond its natural progression due to his service-connected disabilities (chronic headaches, major depressive disorder, left knee impairment, and left knee instability) and the medications prescribed for them."  

Given the August 2014 addendum to the June 2014 VHA somnology opinion, and in resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for obstructive sleep apnea.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for obstructive sleep apnea is granted.


REMAND

In its March 2013 Remand, the Board observed that "the issues of the Veteran's entitlement to service connection for chemical exposure residuals and TBI residuals have not been adjudicated by the RO" and those issues are inextricably intertwined with the certified issues of service connection "given the disabilities' overlapping symptomatologies."  

The Board's Remand instructions directed that:

Then adjudicate the Veteran's entitlement to service connection for both chemical exposure residuals and TBI residuals.  The Veteran should be informed in writing of the resulting decision and his associated appellate rights.  The issues are not on appeal unless there is a notice of disagreement and a substantive appeal as to the issues.  

The issues of service connection for both chemical exposure residuals and TBI residuals have not been adjudicated.  The AOJ's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

The March 2013 Board remand instructions directed further that the Veteran was to be afforded a VA examination to determine the nature and etiology of the claimed recurrent eye disorders.  The examiner was directed to opine "whether it is as likely as not (i.e., probability of 50 percent or more) that any identified chronic eye disorder had its onset during active service; is related to the Veteran's in-service left facial trauma, TBI, and/or claimed in-service chemical exposure; otherwise is related to active service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his service-connected disabilities and the medications prescribed for them."  The Veteran was afforded the requested VA eye examination in July 2013.  The examination report states that the Veteran's dry eyes were as likely as not etiologically to his nonservice-connected diabetes mellitus.  The examiner did comment on the relationship, if any, between the diagnosed eye disorder and the Veteran's service-connected disabilities.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, further VA eye examination is needed.  

VA clinical documentation dated after 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his hypertension, acquired eye, and sinus disabilities and his service-connected chronic headaches and left facial trauma residuals after 2013 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after 2013.  

3.  Schedule the Veteran for a VA eye examination conducted by the appropriate physician in order to assist in determining the nature and etiology of his acquired eye disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner advance opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired eye disorder had its onset during active service; is related to the Veteran's in-service left facial trauma, TBI, and/or claimed in-service chemical exposure; otherwise is related to active service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his service-connected disabilities and the medications prescribed for them.  

Service connection is currently in effect for chronic headaches and left facial trauma residuals, left knee impairment, left knee instability, and major depressive disorder.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then adjudicate the Veteran's entitlement to service connection for both chemical exposure residuals and TBI residuals.  The Veteran should be informed in writing of the resulting decision and his associated appellate rights.  The issues are not on appeal unless there is a notice of disagreement and a substantive appeal as to the issues. 

5.  Then readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


